                 Case 20-10343-LSS             Doc 4923        Filed 05/24/21         Page 1 of 9




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                       Chapter 11

    BOY SCOUTS OF AMERICA AND                                    Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                 (Jointly Administered)
                   Debtors.                                      Objection Deadline: June 7, 2021 at 4:00 p.m. (ET)


                 SUMMARY COVER SHEET OF ELEVENTH MONTHLY FEE
             APPLICATION OF KCIC, LLC FOR ALLOWANCE OF COMPENSATION
               AND REIMBURSEMENT OF EXPENSES FOR THE PERIOD FROM
                    MARCH 1, 2021 TO AND INCLUDING MARCH 31, 2021

    Name of Applicant:                                         KCIC, LLC

    Authorized to Provide Professional Services to:            Debtors and Debtors in Possession

    Date of Retention:                                         April 6, 2020 (nunc pro tunc to
                                                               February 18, 2020)

    Period for Which Compensation and
    Reimbursement Are Requested:                               March 1, 2021 – March 31, 2021

    Amount of Compensation Requested:                          $141,639.60 (80% of $177,049.50)

    Amount of Expense Reimbursement Requested:                 $0.00


This is a(n): monthly           x    interim          final application




1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
            Case 20-10343-LSS          Doc 4923          Filed 05/24/21        Page 2 of 9




                        PRIOR MONTHLY APPLICATIONS FILED

                               Requested                    Approved                   Outstanding
  Date
             Period
  Filed;                   Fees       Expenses          Fees       Expenses         Fees      Expenses
            Covered
   D.I.
5/28/20;    2/18/20 –
                        $11,116.00      $0.00         $11,116.00    $0.00          $0.00        $0.00
D.I. 716    4/30/20

8/6/20;     5/1/20 –
                         $2,135.50      $0.00         $1,708.40     $0.00         $427.10       $0.00
D.I. 1079   6/30/20

8/21/20;    7/1/20 –
                         $7,629.00      $0.00         $6,103.20     $0.00         $1,525.80     $0.00
D.I 1138    7/31/20

11/18/20;   8/1/20 –
                        $15,916.00      $0.00         $12,732.80    $0.00         $3,183.20     $0.00
D.I 1696    8/31/20

11/30/20;   9/1/20 –
                        $93,765.50      $0.00         $75,012.40    $0.00        $18,753.10     $0.00
D.I 1759    9/30/20

11/30/20;   10/1/20 –
                        $141,639.60     $0.00     $234, 472.40     $1,386.39     $58,618.10     $0.00
D.I 1760    10/31/20

2/16/21;    11/1/20 –
                        $297,683.50     $0.00     $238,146.40       $0.00        $59,537.00     $0.00
D.I 2219    11/30/20

2/16/21;    12/1/20 –
                        $209,046.50     $0.00     $167,237.20       $0.00        $41,809.30     $0.00
D.I 2229    12/31/20

3/10/21;    1/1/21 –
                        $272,927.00    $261.95    $218,341.60       $0.00        $54,585.40     $0.00
D.I 2351    1/31/21

5/20/21;    2/1/21 –
                        $187,683.00     $0.00     $150,146.40       $0.00        $37,536.60     $0.00
D.I 4706    2/28/21




                                                 ii
                    Case 20-10343-LSS           Doc 4923         Filed 05/24/21     Page 3 of 9




                          COMPENSATION AND HOURS BY PROFESSIONAL

                                                       Year of
                                 Position            Admission          Hourly      Total        Total
            Name
                             Area of Expertise       / Years of         Rate2       Hours3    Compensation
                                                     Experience
     Monroe, Kelly          Consultant                  1 year           $200.00      41.4       $8,280.00
     Minter, Matthew        Consultant                  1 year           $200.00      40.9       $8,180.00
     Butterworth, Luke      Consultant                  2 years          $250.00      98.2      $24,550.00
     Grehan, Julia          Consultant                  2 years          $250.00      10.8       $2,700.00
     Hertz, Carrington      Senior Consultant           5 years          $385.00       0.9        $346.50
     Klauck, Sheila         Senior Consultant           6 years          $400.00     142.9      $57,160.00
     Taylor, Victor         Manager                     7 years          $430.00      71.1      $30,573.00
     Hanke, Elizabeth       Vice President            20+ years          $600.00      37.9      $22,740.00
     Sochurek, Nicholas     Vice President             16 years          $600.00      36.6      $21,960.00
     Terrell, Jonathan      President                 25+ years          $700.00       0.8        $560.00
                                                                          Total:     481.5      $177,049.50



                            COMPENSATION BY PROJECT CATEGORY

            Task Description                     Total Hours                       Total Compensation

    Allocations                                     158.7                              $65,457.00
    Coverage Analysis                               13.9                               $5,845.00
    Exhaustion Analysis                             30.2                               $13,267.50
    Fee Applications                                 4.2                               $1,050.00
    LC Notice                                       272.6                              $90,358.00
    Local Council                                    1.9                               $1,072.00
    TOTAL:                                          481.5                             $177,049.50




2
  As of January 1, 2021, KCIC implemented a scheduled adjustment to hourly rates for many of its employees. Such
adjustments are reflected in the figures in this column.
3
  KCIC charged the Debtors for only 50% of non-working travel time in compliance with Local Rule 2016-2(d)(viii).
Such reductions are reflected in the figures in this column.



                                                           iii
                  Case 20-10343-LSS            Doc 4923        Filed 05/24/21         Page 4 of 9




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                       Chapter 11

    BOY SCOUTS OF AMERICA AND                                    Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                 (Jointly Administered)
                     Debtors.                                    Objection Deadline: June 7, 2021 at 4:00 p.m. (ET)


     ELEVENTH MONTHLY FEE APPLICATION OF KCIC, LLC FOR ALLOWANCE
        OF COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR THE
         PERIOD FROM MARCH 1, 2021 TO AND INCLUDING MARCH 31, 2021

             KCIC, LLC (“KCIC”), insurance and valuation consultant for the Boy Scouts of America

and Delaware BSA, LLC, the non-profit corporations that are debtors and debtors in possession

(together, the “Debtors”) in the above-captioned chapter 11 cases, hereby submits this eleventh

monthly application (this “Application”) requesting payment in the aggregate amount of

$141,639.60, which is equal to (a) 80% of the $177,049.50 of total compensation earned by KCIC

for its services to the Debtors during the period from March 1, 2021 to and including March 31,

2021 (the “Fee Period”) and (b) 100% of the $0.00 of necessary expenses incurred by KCIC during

the Fee Period in connection with its services to the Debtors. In support of this Application, KCIC

respectfully represents as follows:

                                      JURISDICTION AND VENUE

             1.     The United States Bankruptcy Court for the District of Delaware (the “Court”) has

jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and the Amended Standing Order of

Reference from the United States District Court for the District of Delaware, dated February 29,



1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
             Case 20-10343-LSS         Doc 4923     Filed 05/24/21     Page 5 of 9




2012. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). Venue is

proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

        2.     The statutory and other bases for the relief requested herein are sections 330 and

331 of chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy

Code”), rule 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), rule

2016-2 of the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy

Court for the District of Delaware (the “Local Rules”), and the Order (I) Approving Procedures

for (A) Interim Compensation and Reimbursement of Expenses of Retained Professionals and

(B) Expense Reimbursement for Official Committee Members and (II) Granting Related Relief

[Docket No. 341] (the “Compensation Procedures Order”).

                                       BACKGROUND

        3.     The Debtors commenced these cases on February 18, 2020 (the “Petition Date”),

and they continue to operate their non-profit organization and manage their properties as debtors

in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. These chapter 11

cases are being jointly administered for procedural purposes only pursuant to Bankruptcy Rule

1015(b) and Local Rule 1015-1.

               4.     On March 5, 2020, the United States Trustee for the District of Delaware

appointed an official committee of tort claimants and an official committee of unsecured creditors

pursuant to section 1102 of the Bankruptcy Code.

               5.     On April 24, 2020, the Court appointed James L. Patton, Jr. as the

representative of future abuse claimants pursuant to sections 105(a) and 1109(b) of the Bankruptcy

Code.




                                                2
             Case 20-10343-LSS          Doc 4923     Filed 05/24/21     Page 6 of 9




       6.      The Court has authorized the Debtors to retain and employ KCIC as their insurance

and valuation consultant, nunc pro tunc to the Petition Date, pursuant to the Order Authorizing the

Retention and Employment of KCIC, LLC as their Insurance and Valuation Consultant for the

Debtors and Debtors in Possession, Nunc Pro Nunc to the Petition Date [Docket No. 340] (the

“Retention Order”). The Retention Order authorizes the Debtors to compensate and reimburse

KCIC in accordance with the terms and conditions set forth in the Debtors’ application to retain

KCIC, subject to KCIC’s application to the Court.

       7.      On April 6, 2020, the Court entered the Compensation Procedures Order. The

Compensation Procedures Order provides, among other things, that each professional shall be

entitled, on or as soon as practicable after the fifteenth (15th) day of each month following the

month for which compensation and/or expense reimbursement is sought, to file and serve an

application for interim allowance of compensation earned and reimbursement of expenses incurred

during the preceding month (each, a “Monthly Fee Application”). Parties shall have 14 days after

service of a Monthly Fee Application to file an objection to the compensation or expenses that are

the subject thereof (the “Objection Deadline”). Upon the expiration of the Objection Deadline,

the applicant may file a certificate of no objection (a “CNO”) with the Court with respect to the

unopposed portion of the fees and/or expenses requested in the applicable Monthly Fee

Application. After the filing of a CNO, the Debtors are authorized and directed to pay the applicant

an amount equal to 80% of the fees and 100% of the expenses requested in the applicable Monthly

Fee Application not subject to an objection.

       8.      On September 18, 2020, the Court entered the Order Appointing Fee Examiner and

Establishing Related Procedures for the Review of Applications of Retained Professionals [Docket




                                                 3
                Case 20-10343-LSS       Doc 4923     Filed 05/24/21     Page 7 of 9




No. 1342] (the “Fee Examiner Order”). A copy of this Application will be served on the fee

examiner.

                                     RELIEF REQUESTED

          9.     By this Application, in accordance with the Compensation Procedures Order, KCIC

requests payment in the aggregate amount of $141,639.60, which is equal to (a) 80% (i.e.,

$141,639.60) of the $177,049.50 of total compensation earned by KCIC during the Fee Period for

its services to the Debtors and (b) 100% of the $0.00 of necessary expenses incurred by KCIC

during the Fee Period in connection with its services to the Debtors.

                           SUMMARY OF SERVICES RENDERED

          10.    Attached hereto as Exhibit A is a detailed statement of the time expended and

compensation earned by KCIC during the Fee Period. KCIC’s professionals expended a total of

481.5 hours in connection with these chapter 11 cases during the Fee Period. All services for

which KCIC is requesting compensation were performed for or on behalf of the Debtors. The

services rendered by KCIC during the Fee Period are categorized as set forth in Exhibit A and in

the summary cover sheets prefixed to this Application. The professionals who provided services

to the Debtors during the Fee Period are also identified in Exhibit A and in the summary cover

sheets.

                           ACTUAL AND NECESSARY EXPENSES

      11.        KCIC did not incur any expenses during the Fee Period.

      12.        KCIC does not charge for photocopying, printing, or outgoing domestic facsimiles

or incoming facsimiles.




                                                 4
              Case 20-10343-LSS         Doc 4923      Filed 05/24/21      Page 8 of 9




                                   VALUATION OF SERVICES

       13.     The hourly rates reflected on Exhibit A are KCIC’s customary hourly rates for

work of this character. The reasonable value of the services rendered by KCIC for the Fee Period

as Insurance and Valuation Consultant to the Debtors in these chapter 11 cases is $177,049.50.

       14.     In accordance with section 330 of the Bankruptcy Code, the fees requested are

reasonable in light of factors including, among other things, (a) the complexity of these chapter 11

cases, (b) the time expended, (c) the nature and extent of the services rendered, (d) the value of

such services, and (e) the costs of comparable services other than in a case under this title.

       15.     Although KCIC has made every effort to include all fees and expenses incurred

during the Fee Period in this Application, some fees and expenses might have been omitted from

this Application due to delays caused by accounting and processing during the Fee Period. KCIC

reserves the right to submit further applications to the Court for allowance of such fees and

expenses not included herein. Subsequent fee applications will be filed in accordance with the

requirements of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and the

Compensation Procedures Order.

                            CERTIFICATION OF COMPLIANCE

       16.     The undersigned has reviewed the requirements of Local Rule 2016-2 and certifies

that, to the best of her knowledge, information and belief, this Application complies with the

requirements of that Local Rule.




                                                  5
             Case 20-10343-LSS         Doc 4923        Filed 05/24/21    Page 9 of 9




       WHEREFORE, KCIC requests allowance and payment of compensation for professional

services to the Debtors during the Fee Period in the amount of $141,639.60, which is equal to

(a) 80% of the $177,049.50 of fees earned by KCIC for professional services to the Debtors during

the Fee Period, and (b) 100% of the $0.00 of necessary expenses incurred by KCIC during the Fee

Period in connection with its services to the Debtors, for a total interim award of $177,049.50.


 Dated: May 24, 2021                                 KCIC, LLC
        Wilmington, Delaware
                                                     /s/ Elizabeth Hanke
                                                     Elizabeth Hanke
                                                     1401 I Street, NW, Suite 1200
                                                     Washington, DC 20005
                                                     Telephone: (202) 650-0503
                                                     Facsimile: (202) 650-0651
                                                     E-mail: hankee@kcic.com

                                                     INSURANCE AND VALUATION
                                                     CONSULTANT TO THE DEBTORS AND
                                                     DEBTORS IN POSSESSION




                                                 6
